Citation Nr: 0712647	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for hearing loss in 
the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 0 percent (non-
compensable) evaluation for hearing loss in the left ear.


FINDING OF FACT

Audiometric testing performed in June 2004 revealed an 
average puretone decibel hearing loss of 48.75 decibels for 
the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz 
levels, with a speech recognition score of 100 percent for 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also, in effect, 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  However, as the Board is denying 
the appellant's claim, and as there is no indication that any 
notice deficiency reasonably affects the outcome of this 
case, the Board finds that any VCAA notice deficiency is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). A November 2004 Statement of the Case provided the 
veteran with pertinent criteria for establishing a higher 
initial rating.  

The veteran's service medical records and a VA audiological 
examination, a December 2003 audiological evaluation, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  

The Board notes that CAVC has distinguished a new claim for 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with the initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as "staged rating."  See Id.  
In this case, staged rating is not for consideration.

The Ratings Schedule provides rating tables for the 
evaluation of hearing impairment.  Table VI assigns a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of percent speech discrimination and 
the puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four).  38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each 
ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned in audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2006).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2006).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. § 
4.86(f) (2006).  In the present case, the veteran is only 
service-connected for hearing loss in the left ear; thus the 
provisions of 38 C.F.R. § 4.86(f) apply.  

The veteran submitted a December 2003 audiological evaluation 
in conjunction with his claim for an increased evaluation.  
He reported that the evaluation was taken at the Wright-
Patterson Air Force Base.  A graph of the veteran's audiogram 
has been associated with the clams file; however, it may not 
be interpreted by the Board.  See Kelly v. Brown, 7 Vet.App. 
471, (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).

On the authorized VA audiological evaluation in June 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
60
60
55

The average puretone threshold was 48.75 decibels for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the left ear.  The veteran was 
assessed with sloping to moderately severe, sensorineural 
hearing loss in the left ear.  

The Board finds that an evaluation of the veteran's hearing 
impairment based on the June 2004 VA audiological examination 
is appropriate.  The examination was properly executed in 
accordance with the 38 C.F.R. § 4.85(a) requirements for the 
evaluation of hearing impairment.  See 38 C.F.R. § 4.85(a) 
(2006).  

Application of the above diagnostic criteria results in a 
non-compensable evaluation for the veteran's hearing loss 
disability.  The June 2004 audiometric findings, applied to 
Table VI, yield a numeric designation of I for the left ear 
(48.75 decibel puretone threshold average, and 100 percent 
speech discrimination).  See 38 C.F.R. § 4.85 (2006).  The 
veteran's non-service-connected right ear is assigned a 
numeric designation of I.  See 38 C.F.R. § 4.86(f) (2006).   
These numeric designations, entered into Table VII, produce a 
zero percent evaluation for hearing impairment.  Thus, the 
Board finds that the veteran's left hearing loss was properly 
assigned a non-compensable evaluation of zero percent.  

The Board notes that puretone thresholds reported on the June 
2004 VA examination were not 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) or 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.

The Board has considered the veteran's own statements in 
support of the claim.  The veteran's left ear hearing loss, 
however, is not shown by competent medical evidence to have 
increased to a compensable level.  See 38 C.F.R. § 4.85 
(2006). 
The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a non-compensable disability 
evaluation.  

C.  Conclusion

The preponderance of the evidence is against finding that 
hearing loss in the left ear has increased to warrant a 
higher rating evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial compensable evaluation for hearing loss in the 
left ear is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


